[Cite as State v. Elder, 2013-Ohio-3574.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :
                                                         CASE NO. CA2013-01-008
        Plaintiff-Appellee,                       :
                                                                OPINION
                                                  :              8/19/2013
    - vs -
                                                  :

TODD D. ELDER,                                    :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. CR97-04-0298



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
Michael A. Oster, Jr., 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Todd D. Elder, #A348688, Allen Correctional Institution, P.O. Box 4501, Lima, Ohio 45802,
defendant-appellant, pro se



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Todd D. Elder, appeals pro se from the Butler County

Court of Common Pleas decision denying his motion to vacate his sexual predator

classification. For the reasons outlined below, we affirm.

        {¶ 2} In June of 1997, Elder pled guilty and was convicted of single counts of rape,

felonious assault and gross sexual imposition. Following his guilty plea, the trial court
                                                                        Butler CA2013-01-008

sentenced Elder to serve a total of 19 and one-half years in prison, fined him $17,500, and

adjudicated him a sexual predator under former R.C. Chapter 2950, commonly referred to as

Megan's Law.

       {¶ 3} Elder subsequently appealed from the trial court's decision. As part of his

appeal, Elder argued that his sexual predator classification was in violation of the Ohio

Constitution's prohibition on retroactive laws and the Ex Post Facto Clause of the United

States Constitution. This court disagreed and affirmed Elder's conviction and sentence in

State v. Elder, 12th Dist. Butler No. CA97-07-142, 1998 WL 233390 (May 11, 1998). The

Ohio Supreme Court declined review in State v. Elder, 82 Ohio St.3d 1482 (1998).

       {¶ 4} On September 19, 2012, over 14 years after this court affirmed his conviction

and sentence, Elder filed a motion to vacate his sexual predator registration and

classification. In support of his motion, Elder once again argued that the trial court erred in

adjudicating him a sexual predator as it was in violation of the Ohio Constitution's prohibition

on retroactive laws and the Ex Post Facto Clause of the United States Constitution. The trial

court denied Elder's motion finding it was barred by the doctrine of res judicata and was

otherwise without merit. Elder now appeals from the trial court's decision, raising a single

assignment of error for review.

       {¶ 5} WHETHER         THE    TRIAL     COURT      ABUSED      ITS    DISCRETION       BY

SENTENCING APPELLANT CONTRARY TO THE LEGISLATURE.

       {¶ 6} In his single assignment of error, although couched in a claim alleging the trial

court abused its discretion at sentencing, Elder actually appeals from the trial court's decision

denying his motion to vacate his sexual predator classification. In support of this claim, Elder

again argues that his sexual predator classification violates the Ohio Constitution's prohibition

on retroactive laws and the Ex Post Facto Clause of the United States Constitution.

However, as noted above, this court has already addressed these arguments on direct
                                               -2-
                                                                         Butler CA2013-01-008

appeal. In fact, as this court explicitly stated in Elder:

              In this assignment of error, appellant's attack is two-pronged.
              First, he contends that because he committed the offenses prior
              to the effective date of R.C. 2950.01 et seq., the trial court erred
              as a matter of law in applying the applicable provisions in
              violation of the Ex Post Facto Clause of the United States
              Constitution. Such argument was considered and rejected by
              this court in [State v. Lyttle, 12th Dist. Butler No. CA97-03-060,
              1997 WL 786216 (Dec. 22, 1997) and State v. Nicholas, 12th
              Dist. Warren Nos. CA97-05-045, CA97-04-035, CA97-04-036,
              CA97-05-040, CA97-05-044, CA97-05-046, CA97-05-047, CA97-
              05-052, CA97-06-63, 1998 WL 166436 (Apr. 6, 1998)]. In Lyttle,
              we held that classifying a person as a sexual predator pursuant
              to R.C. 2950.01 et seq. did not violate the Ex Post Facto Clause
              of the United States Constitution because the 'classification
              scheme and attendant registration, verification, and notification
              provisions set forth in R.C. Chapter 2950 are not punitive.' [Lyttle
              at *8.] On this authority, we find appellant's first attack on R.C.
              Chapter 2950 unpersuasive.

              In the second prong of his attack, appellant contends that
              because he committed these offenses prior to the effective date
              of R.C. 2950.01 et seq. the trial court erred as a matter of law by
              applying the applicable provisions in violation of the retroactive
              clause of the Ohio constitution. Again, such argument was
              considered and rejected by this court in Lyttle when we
              determined that R.C. Chapter 2950 does not violate Ohio's
              constitutional provision against retroactive legislation.
              Specifically, we held that 'application of R.C. Chapter 2950 does
              not impair or take away any vested right, affect an accrued
              substantive right, or impose new or additional burdens, duties,
              obligations or liabilities based upon past conduct.' [Lyttle at *11.]
              Having considered the foregoing arguments, we conclude that
              appellant's fourth assignment of error is without merit.

Id., 1998 WL 233390 at *6.

       {¶ 7} As this court has already determined Elder's challenges to his sexual predator

classification lack merit, the trial court correctly determined that any additional challenge was

effectively barred by the doctrine of res judicata. Under the doctrine of res judicata, a final

judgment of conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding except an appeal from that judgment, any defense or

any claimed lack of due process that was raised or could have been raised by the defendant
                                               -3-
                                                                       Butler CA2013-01-008

at the trial, which resulted in that judgment of conviction, or on an appeal from that judgment.

State v. Flanklin, 12th Dist. Butler No. CA2002-07-183, 2003-Ohio-1770, ¶ 11; State v.

Szefcyk, 77 Ohio St.3d 93, 96 (1996).

       {¶ 8} Nevertheless, even if we were to find Elder's claims were not barred by the

doctrine of res judicata, which we do not, Elder's claims still fail as a matter of law. While

there has been some confusion in recent years regarding the constitutionality of the

amended sex offender registration law under the Adam Walsh Act, see State v. Bodyke, 126

Ohio St.3d 266, 2010-Ohio-2424, the Ohio Supreme Court has consistently held that the pre-

Adam Walsh Act versions of R.C. Chapter 2950 applicable here "are remedial, not punitive,

and that retroactive application of them does not violate the Ohio or United States

Constitutions." State v. Lay, 2d Dist. Champaign No. 2012-CA-7, 2012-Ohio-4447, ¶ 7; State

v. Cook, 83 Ohio St.3d 404 (1998), paragraph one of the syllabus. The same is true

regarding the numerous challenges invoking the Ex Post Facto Clause as found in the United

States Constitution. See Cook at paragraph two of the syllabus; see also Smallwood v.

State, 12th Dist. Butler No. CA2011-02-021, 2011-Ohio-3910, ¶ 21; State v. Wilson, 5th Dist.

Stark No. 2011CA00266, 2012-Ohio-2164, ¶ 9. Elder's single assignment of error is

therefore overruled.

       {¶ 9} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                              -4-